Citation Nr: 1760007	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to a rating in excess of 10 percent for a back disability, except during periods of temporary total disability.

3.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1983 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  An October 2010 rating decision denied service connection for a right hip disability.  A January 2013 rating decision, in pertinent part, granted a 10 percent rating for the Veteran's back disability.  A December 2013 rating decision denied a TDIU.  

The issues of entitlement to service connection for a right hip disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Before May 22, 2013, the Veteran's back disability was not manifested by forward flexion functionally limited by pain to 60 degrees or fewer, a combined range of motion of the thoracolumbar spine functionally limited by pain to 120 degrees or fewer, or muscle spasm or guarding; no incapacitating episodes of intervertebral disc disease (IVDS) or ankylosis was shown.

2.  Since May 22, 2013, the Veteran's back disability has been manifested by forward flexion functionally limited by pain to 60 degrees or fewer; no incapacitating episodes of IVDS or ankylosis has been shown.


CONCLUSIONS OF LAW

1.  Before May 22, 2013, the criteria for a rating in excess of 10 percent for a back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2017).

2.  Since May 22, 2013, the criteria for a rating of 20 percent, but no greater, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was provided with all appropriate notification in September 2009.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  The Veteran has been provided with examinations addressing her claimed disabilities.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  

With that said, the Board notes that since the most recent examination of the Veteran's back in May 2013, the Court has interpreted the applicable regulations to require expansive range of motion testing.  38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016).  With that said, the Veteran has not argued that the range of motion findings listed in the existing examination reports fail to accurately describe her symptomatology.  Instead, the Veteran has argued that the primary symptom that she suffers as a result of her back disability is nerve pain, rather than limited motion.  Furthermore, to the extent that range of motion testing requires the Veteran to engage in motions such as leaning forward, leaning backwards, leaning sideways, and rotating the back, the Board finds that such testing captures active motion with the Veteran bearing her own body weight.  The Board finds that such testing better captures the actual functional impairment suffered by the Veteran better than the examiner passively moving the Veteran through a non-weight bearing range of motion.  In sum, the Board finds that the medical evidence of record is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods other than those discussed herein.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2017).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5243 (2017).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2017).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  
When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  

Turning to the facts in this case, the Veteran filed her underlying claim of entitlement to service connection for a back disability in July 2009.  On August 12, 2009, the Veteran underwent a surgical vertebrectomy, discectomy, fusion, and decompression.  The Veteran is in receipt of a temporary total disability rating from August 12, 2009, until December 1, 2009.  

The Veteran underwent a VA examination in May 2010, at which time the Veteran complained of pain that radiated from her back to her lower extremities.  The Veteran experienced flare-ups of symptoms approximately 8 times a day; during flare-ups, the Veteran had to lie down for about 30 minutes.  The Veteran stated that she could complete only minimal household chores, and she could not vacuum.  The Veteran could not stand to cook, and she had difficulty shopping.  The Veteran could not sit for longer than 45 minutes, and she could not walk for prolonged distances.  The Veteran had flexion to 90 degrees with pain, extension to 20 degrees with pain, bilateral rotation to 30 degrees without pain, and bilateral lateral flexion to 20 degrees with pain.  Repetitive motion did not result in additional loss of motion or functional loss, but the Veteran did experience increased pain.  

In February 2011, the Veteran complained of moderate-to-severe back pain.  A clinician noted that the Veteran had extreme functional impairment that interfered with most of the Veteran's daily activities and sleep.  Sitting, standing, and walking aggravated the pain.  The clinician noted that the Veteran had an active range of motion with flexion to 75 degrees without pain and extension to 25 degrees with moderate pain.  The Veteran underwent a surgical implantation of an epidural spinal cord stimulator on April 6, 2011.  The Veteran is in receipt of a temporary total disability rating from April 6, 2011, until July 1, 2011.  

In a January 2012 myelogram of the lumbar spine, postoperative changes were noted at L4-S1.  No significant neural foraminal or spinal stenosis was noted.  A thoracic spine myelogram showed disc protrusion at T8-T9.  The Veteran was noted to have a full range of motion of the lumbar spine in all directions.  In February 2012, it was noted that the Veteran had a limited range of motion in her lumbar spine secondary to pain.  It was noted that the Veteran had degenerative disease adjacent to her L5/S1 fusion, which caused some of her back pain.  In March 2012, the Veteran complained of radiating back pain that was "very debilitating".  The Veteran underwent a surgical fusion and discectomy of the lumbar spine on April 23, 2012.  The Veteran is in receipt of a temporary total disability rating from April 23, 2012, until August 1, 2012.  

In February 2013, the Veteran stated that she could only sit or stand for 30 minutes, and she experienced constant pain except when lying down, which she had to do throughout the day.  The Veteran indicated that her primary symptom was not a limited range of motion in the spine, but it was instead the Veteran's nerve pain.  The Veteran indicated that she experienced daily incapacitating episodes; her flare-ups were not temporary or intermittent.  In January 2013, a private clinician stated that the Veteran's low back pain prevented her from sitting or standing for longer than 30 minutes.  

The Veteran underwent an additional VA examination in May 2013, at which time the Veteran complained of radiating pain from her back.  The Veteran indicated that she could not drive long distances and had to take frequent breaks to stretch.  The Veteran complained of stiffness, and she had difficulty with prolonged standing associated with showering or cooking.  The Veteran's spouse had to complete household chores and errands.  The Veteran could walk for 8 minutes and stand for 10 minutes before needing to stop and rest.  The Veteran had daily flare-ups of pain that required her to lay down.  The Veteran had flexion to 80 degrees (with pain at 40 degrees), extension to 10 degrees with pain, bilateral lateral flexion to 20 degrees with pain, and bilateral lateral rotation to 20 degrees with pain.  Repetitive use testing did not result in additional limitation of motion.  The examiner noted that the Veteran had functional loss in the form of pain, disturbance of locomotion, and interference with siting, standing, and weight bearing.  The Veteran had localized tenderness or pain to palpation for the joints and soft tissue of the back, but no guarding or muscle spasm.  The examiner found that the Veteran did not have IVDS.  

Turning to an evaluation of these facts, the Board first finds that the Veteran's lumbar spine has not been ankylosed, or immobile, at any time.  The record instead shows that the Veteran has maintained a range of motion in her spine since filing her claim.  The Board thus finds that neither a 50 percent rating (requiring unfavorable ankylosis of the entire thoracolumbar spine) nor a 100 percent rating (requiring unfavorable ankylosis of the entire spine) is warranted at any time.

A 40 percent rating requires either favorable ankylosis of the entire thoracolumbar spine or forward flexion limited to 30 degrees or fewer.  As noted above, the Veteran's back has never been ankylosed, and a 40 percent rating is unavailable to the Veteran on this basis.  The Board further finds that the Veteran's forward flexion has never been limited to 30 degrees or less, even when taking pain into consideration.  Instead, at worst, the Veteran showed flexion limited by pain to 40 degrees at the time of her May 2013 examination.  A 40 percent rating is unwarranted at any time because the Veteran did not show either ankylosis or flexion limited to 30 degrees or fewer.  

A 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this case, as noted above, in May 2013, a clinician found that pain limited the Veteran's forward flexion to 40 degrees.  With forward flexion limited to fewer than 60 degrees at the time of the May 2013 examination, the Board finds that a 20 percent rating is warranted as of this time.  

Before May 2013, the Board cannot find that a 20 percent rating is warranted at any time.  Before this time, the Veteran showed forward flexion limited, at worst, to 75 degrees in February 2011.  The Veteran showed a combined range of motion limited, at worst, to 210 degrees , even taking the Veteran's complaints of pain into consideration.  The record does not show the presence of muscle spasm or guarding.  Thus, the Board finds that the Veteran's disability picture does not meet the criteria for an evaluation in excess of 10 percent before May 2013.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017).  Although the Board accepts the Veteran's assertions that her lumbar spine disability causes him to experience significant pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of her lumbar spine disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

Ratings in excess of those currently assigned are similarly unavailable under the formula for rating IVDS.  A rating in excess of 10 percent based on IVDS requires incapacitating episodes with a total duration of at least 2 weeks during a 12-month period.  The Veteran has contended, for example in February 2013, that she experienced such episodes on a daily basis.  Similarly, in May 2013, the Veteran indicated that her back pain required her to lay down every day in order to alleviate it.  While the Board acknowledges the Veteran's account of her symptoms, it notes that the rating criteria defines an incapacitating episode as a period of bed rest prescribed by a physician.  While the Veteran has reported needing bed rest on occasion, there has been no showing that bed rest has actually been prescribed during the course of the appeal.  Accordingly, ratings in excess of the currently-assigned 20 percent and 10 percent ratings are unavailable to the Veteran as a result of IVDS, which would require incapacitating episodes having a total duration of at least 2 weeks during any 12-month period.

Turning now to an evaluation of the neurological manifestations of the Veteran's back disability, the Board first notes that a December 2013 rating decision granted a separate 20 percent rating for radiculopathy of the right lower extremity.  The Veteran was provided with appellate rights in conjunction with this grant, but she has not disagreed with the assigned rating.  Thus, while the Board acknowledges that neurological manifestations may be rated as part a claim for an increased rating for a back disability, given the Veteran's lack of disagreement with the assigned rating, the Board will not address neurological manifestations affecting the Veteran's right lower extremity at this time.

A separate rating for neurological symptoms requires a finding that symptoms result in at least mild incomplete paralysis.  38 C.F.R. § 4.124a.  The term "mild" is not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence in order to ensure an outcome that is equitable and just.  38 C.F.R. § 4.6.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Turning to the facts in this case, in May 2010, the Veteran had not experienced any bowel or bladder changes.  The Veteran had 2/4 deep tendon reflexes in the bilateral patellae and Achilles.  Distal sensation was intact, and the Veteran could heel and toe walk.  In February 2012, the Veteran had normal sensation to light touch, and she ambulated without difficulty.  The Veteran had normal strength, and reflex examination was 2/4.  In May 2013, the Veteran had normal muscle strength, and no atrophy was noted.  Deep tendon reflexes were normal at the knees and ankles.  Sensory examination was normal at the lower legs, ankles, feet, and toes.  The Veteran did not experience radicular symptoms in the left lower extremity.  Upon review of these symptoms, the Board cannot find that the Veteran's neurological symptoms, other than the symptoms affecting her right lower extremity, approximated mild incomplete paralysis.  An evaluation based on the Veteran's neurological symptoms in addition to her existing 20 percent rating for radiculopathy of the right lower extremity is unwarranted.

In sum, the criteria for a rating of 20 percent, but no greater, for the Veteran's back disability are met effective May 22, 2013.  The criteria for a rating in excess of 10 percent for a back disability before that time have not been met.  


ORDER

Before May 22, 2013, a rating in excess of 10 percent for a back disability is denied.

Since May 22, 2013, a rating of 20 percent, but no greater, for a back disability is granted, subject to the laws and regulations governing the award of monetary payments.  


REMAND

With respect to the Veteran's claim of entitlement to service connection for a hip disability, the evidence shows that the Veteran complained of hip pain in service, for example in August 1988.  The evidence further shows that the Veteran has a current right hip disability (diagnosed, for example in May 2010, as a labral tear with degenerative changes), and she is service-connected for a back disability and associated neurological impairment.  With this in mind, the Board notes that the Veteran underwent a VA examination in May 2010.  The examiner found the Veteran's right hip disability to be unrelated to a leg length discrepancy.  While the examiner noted that the Veteran did not receive treatment for "an intrinsic right hip condition" in service, the examiner did not address the Veteran's in-service complaints of hip pain, nor did the examiner ultimately offer an opinion regarding the relationship, if any, between the Veteran's right hip disability and her service.  In a December 2012 addendum opinion, an examiner found that it could not be determined without resort to speculation whether the Veteran's right hip labral tear was related to a 2008 fall following a back surgery.  This opinion does not provide particularly relevant information, because it does not otherwise address the relationship, if any, between the Veteran's right hip disability and her service or other service-connected disabilities.  On remand, the AOJ should arrange for the Veteran to receive a VA examination that addresses the nature and etiology of the Veteran's right hip disability.   

With respect to the Veteran's claim of entitlement to a TDIU, while the Veteran's service-connected disabilities do not meet the schedular criteria for the award of a TDIU, VA's policy is to grant a TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  In this case, the Veteran is not employed, and she alleges that symptoms associated with her back disability, along with the medications that she takes to treat such symptoms, prevents her from engaging in gainful employment.  With that said, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her right hip disability.  The examination should be conducted, if possible, by an examiner who has not previously examined the Veteran.  After reviewing the Veteran's claims file and diagnosing the Veteran's right hip disability, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's right hip disability:

a) began during or was otherwise caused by her military service.  The examiner should address pertinent in-service evidence, including the Veteran's April 1988 complaint of hip pain when running.

b) was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by her service-connected disabilities, including her lumbar spine disability and associated neurological impairment.  

2.  Refer the case to the Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


